Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
The drawing filed on March 12, 2020 is being accepted by the Examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
In reference to claims 1-12: the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with antecedent and indefinite terms that need to be revised for clarity and consistency. 
For instance, in claim 1; line 1, it should read: “ A coaxial angular velocity sensor system comprising: 
a gyroscope hardware circuit with two layers, a top layer and a bottom layer protected by a mechanical cover; 
the top layer includes the gyroscope hardware circuit, an analog-to-digital converter (ADC), a low-pass filter circuit, connectors
the bottom layer includes a microcontroller, a power source, and a temperature sensor circuit, wherein 
Please follow the standard guide lines to conform with current U.S. practice. 
Phases, such as “the low pass filter, the analog-to-digital converter in the claim causes insufficient antecedent basis for these limitation in the claim. Other terminologies: (4            
                ÷
                5
                )
                 
                w
                o
                u
                l
                d
                 
                r
                a
                t
                h
                e
                r
                 
                b
                e
                 
                
                    
                        4
                    
                    
                        5
                    
                
                 
                f
                 
            
        where f is a sampling rate, as a suggestion.
The remaining claims depend on claim 1 and include similar issues. 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Art of Interest
Anderson et al. (U.S. Patent No. 9,702,349, hereon Anderson) discloses an angular velocity sensor system that includes a gyroscope, an analog-to-digital converter, a Kalman filter and temperature sensor. However, the angular velocity sensor noted in Anderson lacks the design features noted in the instant application. For instance, the gyroscope includes multiple sensors arranged on the same symmetric layer, staggered according to equilateral of a specific shape. The low pass filter would have a specific cut off frequency in proportion to the sampling rate. The purpose of the temperature sensor is directed to measuring the temperature of the gyroscope hardware rather than the fluid around the structure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Konnon et al. (U.S Patent No. 6,298,723, hereon Kannon) discloses an angular velocity sensor. 
Hasegawa (U.S. Patent No. 5,559,291) discloses angular velocity sensor arranged to minimize the influence of viscus resistance of gasses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857